The opinion of the Court was delivered by
Shepley J.
The expenses were incurred under the provisions of the first section of the act c. 127, providing against the spread of contagious sickness. The father of the sick family had a legal settlement in Alfred. The counsel for that town contends, that the law does not impose the burthen in such case upon the town where the sick person has a settlement, but upon the town where he has an established residence. That the phrase in the act, “ at the charge of the town or place whereto they belonged,” shews such to have been the intention: otherwise the term settlement would have been used as in the act providing for the relief of the poor. That these persons arc not under the charge of the overseers, and cannot be removed like paupers, but are under the charge of the selectmen, for the preservation of the inhabitants.
It must be conceded, that the primary object of the act appears to have been the protection of the people against contagious sickness. And part of the expense authorised appears to have been designed solely for that purpose, and another part for the healing and comfort of the sick. The latter portion is to bo repaid to the town by the sick persons, their parents or masters, if able, and if not, by the towns or places where they belong. If the construction contended for should be adopted, it might impose burthens upon towns for the support of poor persons resident therein, who had legal settlements in other towns within the State, contrary to the general policy and provisions of the law for the relief of the poor. And there would be no law providing for notice to the town to be charged, or for the recovery of the expenses incurred, for the statute provisions respecting these matters have reference only to towns where the pauper has a settlement. It must have been the intention, that the town should be referred to the act for the relief of the poor for these purposes. The word “ belong,” is not often, if at all, used in the legislation on this subject to *224signify a merely established residence. Where he resides, or where he dwells and has his home, is the language usually employed ; while in the eleventh section of the general act, the word is used in contra-distinction from that of residence, and communicates the same idea as settlement. The provision is, “ that it shall be the duty of said overseers, in their respective towns, to provide for the immediate comfort and relief of all persons residing or found therein, not belonging thereto;” that is, not having a settlement therein. In the same sense the word appears to have been used in the section under consideration. The town of Alfred must therefore be considered liable for such expenses as are properly chargeable by the plaintiffs to any other town. The agreed statement finds, that part of the expenses were incurred “ in moving a house,” “ and for the protection of said inhabitants of Kennebunk, and to prevent the spread of said disease.” These may have been very necessary expenditures. But the statute, while it empowers the selectmen to make provision for the preservation of the inhabitants, and for the removal of the sick into separate houses, does not authorize the town to recover the expenses incurred for these purposes from the sick person or from another town. They are also to provide “ nurses, attendance, and other assistance and necessaries for them,” which nurses, attendance, and other assistance and necessaries, and not all the expenses incurred for all the objects provided for in the statute, are chargeable to the sick person, or town where he belongs. The plaintiffs may recover all reasonable expenses incurred for these purposes, and no more.